Exhibit 10.5





 
WARRANT AGREEMENT
 
THIS WARRANT AGREEMENT (this “Agreement”), dated as of September 11, 2014, is by
and among Molycorp, Inc., a Delaware corporation (the “Company”), Computershare
Inc., a Delaware corporation, and its fully owned subsidiary Computershare Trust
Company, N.A., a federally chartered trust company (collectively, the “Warrant
Agent”).
 
WHEREAS, the Company has entered into that certain Credit Agreement, dated as of
September 11, 2014, among the Company, as Borrower, the Lenders party thereto
listed on the signature pages thereto and OCM MLYCo CTB Ltd., as Administrative
Agent and First Priority Collateral Agent (the “Credit Agreement”), pursuant to
which the Lenders (as defined therein) will be issued warrants (the “Warrants”)
to purchase an aggregate of 2.5% of the Company’s outstanding common stock;


WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and replacement of the certificates
evidencing the Warrants to be issued under this Agreement (each a “Warrant
Certificate”) and the exercise of Warrants;
 
WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and
 
WHEREAS, all acts have been performed which are necessary to make the Warrants,
when executed on behalf of the Company and countersigned by or on behalf of the
Warrant Agent, as provided herein, the valid, binding and legal obligations of
the Company, and to authorize the execution and delivery of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
express terms and conditions set forth in this Agreement (and no implied terms
or conditions) and every Holder (as defined herein), by acceptance of his, her
or its Warrant Certificate shall, be bound to the same.


2. Warrants.
 
2.1 Form of Warrant. Each Warrant shall be issued in registered form only and
shall be in substantially the form of Exhibit A hereto and may have such marks
of identification or designation and such legends, summaries or endorsements
printed thereon as the Company or the Warrant Agent may deem appropriate and as
are not inconsistent with the provisions of this Agreement or as may be required
to comply with any law or with any rule or regulation made pursuant thereto, or
to conform to usage, the provisions of which are incorporated herein. Each
Warrant shall be signed by, or bear the facsimile signature of, the President,
Chief Executive Officer, Chief Financial Officer, General Counsel, Treasurer,
Secretary or other authorized officer

1

--------------------------------------------------------------------------------



of the Company. In the event the person whose facsimile signature has been
placed upon any Warrant shall have ceased to serve in the capacity in which such
person signed the Warrant before such Warrant is issued, it may be issued with
the same effect as if he or she had not ceased to be such at the date of
issuance. With respect to the rights, duties, obligations and liabilities of the
Warrant Agent, in the event of any conflict or inconsistency between this
Agreement and the terms of the Warrants, the provisions of this Agreement shall
govern in all respects.
 
2.2 Effect of Countersignature. Unless and until countersigned by the Warrant
Agent (by manual or facsimile signature) pursuant to this Agreement, a Warrant
shall be invalid and of no effect and may not be exercised by the holder
thereof.
 
2.3 Register.


 2.3.1 Warrant Register. The Warrant Agent shall maintain or caused to be
maintained a register for the Warrants in which the Warrant Agent shall record
the name and address of each person or entity in whose name Warrants have been
issued (including the name and address of each transferee) and the number of
Warrants held by such person or entity (the “Warrant Register”) for the
registration of original issuance and the registration of transfer of the
Warrants. Upon the initial issuance of the Warrants, the Warrant Agent shall
issue and register the Warrants in the names of the respective holders thereof
in such denominations and otherwise in accordance with instructions delivered to
the Warrant Agent by the Company. Upon direction from the Company and with
reasonable notice to the Warrant Agent, the Warrant Agent shall open its
register for inspection by any Holder of a Warrant hereunder or its legal
representatives; provided that any such Holder requesting to exercise such right
shall certify to the Warrant Agent that such inspection shall be for a proper
purpose reasonably related to such Holder’s interest as an owner of a Warrant.
If agreed to by the Warrant Agent in writing, the Warrants may be issued by the
Company to the holders thereof via book-entry registration on the books and
records of the Warrant Agent and evidenced by statements issued by the Warrant
Agent from time to time to the registered holders thereof reflecting such
book-entry position (the “Warrant Statements”). If any Warrants are issued via
such book-entry registration, references herein to Warrant Certificates shall
also mean Warrant Statements, when applicable.


2.3.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder” or “Holder”) as the absolute owner of such Warrant and of
each Warrant represented thereby (notwithstanding any notation of ownership or
other writing on the Warrant Certificate made by anyone other than the Company
or the Warrant Agent), for the purpose of any exercise thereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary.
 
2.4 Restrictive Legend. Any Warrant Certificate issued pursuant to this
Agreement, including upon transfer or replacement of any Warrant, shall be
imprinted with a legend in substantially the following form, in addition to any
legend required under applicable state securities laws:


THIS SECURITY, AS WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS
SECURITY, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS

2

--------------------------------------------------------------------------------



AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS
SECURITY, AS WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY,
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED (I) IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT, (II) IN THE ABSENCE OF AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, AS
EVIDENCED (IF REQUESTED BY THE COMPANY) BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, OR (III) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER AND A BROKER REPRESENTATION LETTER, IN EITHER CASE AS MAY
BE APPLICABLE) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE COMPANY AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THIS SECURITY, OR
THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY.
 
2.5 Registration.


2.5.1 As promptly as practicable after the date hereof, the Company shall
prepare and file with the United States Securities and Exchange Commission (the
“SEC”) one or more registration statements (collectively, the “Registration
Statement”) for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act of 1933, and the rules and regulations of the
SEC promulgated thereunder, as from time to time amended (the “Securities Act”),
registering the resale from time to time of Common Stock (as defined below)
issued or issuable under the Warrants by Holders (“Electing Holders”) of
Warrants and/or shares of Common Stock so issued or issuable (such Common Stock,
collectively, “Registrable Securities”) who have provided the Company with a
Notice and Questionnaire in the Form of Exhibit B (the “Notice and
Questionnaire”). The Company shall give written notice of the filing of each
Registration Statement (and each amendment or supplement thereto (excluding any
amendment or supplement thereto effected pursuant to the filing of any document
that is incorporated or deemed incorporated by reference in such Registration
Statement) at least five (5) days prior to filing each such Registration
Statement to all Holders of Registrable Securities, together with a copy of such
Notice and Questionnaire and a request to complete and return such Notice and
Questionnaire, and shall include in such Registration Statements all Registrable
Securities of Electing Holders. The Registration Statement shall be on Form S-3
if the Company is eligible to use Form S-3 or another appropriate form
permitting registration of such Common Stock for resale. The Company shall use
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as soon as practicable after filing,
and once effective, to keep the Registration Statement continuously effective
under the Securities Act at all times until the earlier of (i) three months
following the Expiration Date

3

--------------------------------------------------------------------------------



(as defined below) and (ii) the date on which all shares of Common Stock issued
under the Warrants have been transferred pursuant to Rule 144 or the plan of
distribution included in one or more prospectuses (each a “Prospectus”) in such
Registration Statement (the “Effectiveness Period”); provided, however, that the
Company may, for a period of up to 60 days in any three-month period, not to
exceed 90 days in any twelve-month period, suspend the use of the Prospectus
contained in each Registration Statement (with prompt written notice thereof to
the Warrant Agent) if the Company reasonably determines that it is in possession
of material non-public information, the disclosure of which would be detrimental
to the Company or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other significant transaction (a “Blackout
Period”). The Company shall give prompt written notice of the filing of each
Registration Statement (and each amendment or supplement thereto, excluding any
amendment or supplement thereto effected pursuant to the filing of any document
that is incorporated or deemed incorporated by reference in such Registration
Statement) to the Warrant Agent.


2.5.2 The Company shall:


(a) subject to any Blackout Period, prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective for the
Effectiveness Period; subject to any Blackout Period, cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use reasonable efforts to comply with the provisions of the
Securities Act applicable to it; provided, however, that a reasonable period of
time before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (excluding documents that would be incorporated or deemed to
be incorporated therein by reference), the Company shall, if requested by a
Holder of Registrable Securities covered by such Registration Statement, furnish
or otherwise make available to such Holder of Registrable Securities, its
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC;


(b) use its commercially reasonable efforts to (i) register or qualify the
Common Stock covered by the Registration Statement under such securities or
“blue sky” laws of any applicable jurisdiction in the United States and (ii)
take such action necessary to cause such Common Stock covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Registered Holders to consummate the
disposition of such Common Stock in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or taxation in
any such jurisdiction where it is not then otherwise so subject;


(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

4

--------------------------------------------------------------------------------





(d) cause all such Common Stock issuable under the Warrants to be listed on the
principal Exchange (as defined below) on which the Common Stock is then listed;


(e) maintain a transfer agent and registrar for the Common Stock;


(f) as promptly as reasonably practicable, but within two (2) business days in
any event, give notice to the Registered Holders (i) when any Prospectus,
Prospectus supplement, Registration Statement or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has been
declared effective and (ii) of any request, following the effectiveness of a
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to such
Registration Statement or related Prospectus;


(g) notify the Registered Holders in writing of the effectiveness of the
Registration Statement and furnish to the Registered Holders, without charge,
such number of copies of the Registration Statement (including any amendments,
supplements and exhibits), the Prospectus contained therein (including each
preliminary prospectus and all related amendments and supplements) and such
other documents as the Registered Holders may reasonably request in order to
facilitate the sale of the Common Stock in the manner described in the
Registration Statement;


(h) subject to any Blackout Period, promptly prepare and file with the SEC from
time to time such amendments and supplements to the Registration Statement and
Prospectus used in connection therewith (or file a new Registration Statement)
as may be necessary to keep the Registration Statement effective, to ensure the
information pertaining to the Electing Holders is current, and to comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all such Common Stock during the Effectiveness Period;


(i) give notice to the Registered Holders and the Warrant Agent as promptly as
practicable (and in any event within one (1) business day) following notice to
the Company (i) of the issuance by the SEC or any other federal or state
governmental authority of any stop order or injunction suspending or enjoining
the use of any Prospectus or the effectiveness of a Registration Statement or
the initiation or threatening in writing of any proceedings for that purpose,
(ii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Common Stock for sale in any jurisdiction or the initiation or threatening in
writing of any proceeding for such purpose, and (iii) of the happening of any
event that makes any statement made in a Registration Statement or the related
Prospectus an untrue statement of a material fact or such that the Registration
Statement or the related Prospectus omits to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;


(j) reasonably cooperate with each Registered Holder and their respective
counsel in connection with any filings required to be made with the Financial
Industry Regulatory Authority, Inc. (“FINRA”), and use its commercially
reasonable efforts to make

5

--------------------------------------------------------------------------------



or cause to be made any filings required to be made by an issuer with FINRA in
connection with the filing of the Registration Statement;


(k) pay the filing fee under the Securities Act covering all Common Stock
issuable pursuant to the Warrants at the time a Registration Statement is filed;


(l) during the Effectiveness Period, if at any time the Company is required to
re-evaluate its eligibility to utilize a form of registration statement and the
Company determines that it is not eligible to use such form, use its
commercially reasonable efforts to refile the Registration Statement on such
form as it is eligible to use and, subject to any Blackout Period, keep such
registration statement effective during the Effectiveness Period;


(m) no later than ten (10) days following a request in writing made by Holders
of a majority of the Registrable Securities (which request shall specify the
Registrable Securities intended to be disposed of by such Holders and the
intended method of distribution thereof) to sell pursuant to a Prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) Registrable Securities
held by such Holders available for sale pursuant to such Registration Statement,
cause to be filed a Shelf Takedown Prospectus Supplement with respect to the
sale of such Registrable Securities pursuant to the method of distribution
specified in such request;


(n) if requested by the managing underwriters, if any, or the Holders of a
majority of the then issued and outstanding Registrable Securities being sold in
connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such Holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as
promptly as practicable after the Company has received such request;


(o)    deliver to each selling Holder of Registrable Securities, its counsel,
and the underwriters, if any, without charge, as many copies of the Prospectus
or Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; and the Company,
subject to the last paragraph of this Section 2.5.2(o), hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto;


(p)     in connection with an underwritten offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other actions reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith (including those reasonably requested by the managing
underwriters, if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, (i) make such representations
and warranties to the Holders of such Registrable Securities and the
underwriters with respect to the business of the Company and its Subsidiaries,
and the Registration Statement, Prospectus and documents, if any, incorporated
or deemed to be

6

--------------------------------------------------------------------------------



incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings, and,
if true, confirm the same if and when requested, (ii) use its commercially
reasonable efforts to furnish to the selling Holders of such Registrable
Securities opinions of the Company’s outside counsel and updates thereof (which
opinions (in form, scope and substance) shall be reasonably satisfactory to the
underwriters), addressed to each selling Holder of Registrable Securities and
each of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its
commercially reasonable efforts to obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each selling Holder of Registrable
Securities (provided that such Holders provided such accountants with any
requisite representations and warranties and unless such accountants shall be
prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, and (iv) deliver
such documents and certificates as may be reasonably requested by the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to clause (i) above and to evidence compliance with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder;


(q)    make available for inspection by a representative of the selling Holders
of Registrable Securities, any underwriter participating in any such disposition
of Registrable Securities, if any, and any attorneys or accountants retained by
such selling Holders or underwriter, at the offices where normally kept or
through an electronic file sharing service, during reasonable business hours and
in a reasonable manner, all pertinent financial and other records and corporate
documents of the Company and its subsidiaries, and cause the officers, directors
and employees of the Company and its subsidiaries to supply all such pertinent
information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, that if any such information is identified by the Company
as being confidential or proprietary, each Holder and its representatives
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any such Holder;


(r)    in connection with an underwritten offering, cause its officers to
support the marketing of the Registrable Securities covered by the applicable
Prospectus (including, without limitation, participation in “road shows”) at
reasonable times and in a reasonable manner;


(s)    pay all fees and expenses incident to the performance of or compliance
with this Section 2.5 by the Company (including, without limitation, (i) all

7

--------------------------------------------------------------------------------



registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the SEC, FINRA and the
Trading Market (as defined below) and (x) of compliance with securities or “blue
sky” laws, including, without limitation, any reasonable fees and disbursements
of counsel for the underwriters in connection with “blue sky” qualifications of
the Registrable Securities pursuant to Section 2.5.2(b), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the Holders of a majority
of the Registrable Securities included in any such Prospectus), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) expenses of the Company incurred in connection with
road shows in respect of any underwritten offering, (vi) fees and disbursements
of all independent certified public accountants referred to in Section 2.5.2(p)
hereof (including, without limitation, the expenses of any annual audit, special
audit or “cold comfort” letters required by this Section 2.5) and any other
persons, including special experts retained by the Company, and (vii) reasonable
fees and disbursements of underwriters customarily paid by issuers of securities
(including, if applicable, the reasonable fees and expenses of any “qualified
independent underwriter” (and its counsel) that is required to be retained in
accordance with the rules and regulations of FINRA), (viii) reasonable fees and
disbursements of one separate counsel and, to the extent reasonably required,
one local counsel, for the Holders of Registrable Securities whose shares are
included in a Registration Statement, which counsel shall be selected by the
Holders of a majority of the Registrable Securities included in the applicable
Prospectus included in such Registration Statement and (ix) the fees and
expenses of any special experts retained by the Company in connection with such
registration (collectively, the “Registration Expenses”); and


(t)    indemnify and hold harmless, to the fullest extent permitted by law, each
Holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, and shareholders of each of them, each person who controls
each such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers and shareholders of each such controlling person (each such person
being referred to herein as a “Covered Person”), from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees and any legal or other fees
or expenses incurred by such party in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), as incurred, arising out of or based upon
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement or any amendment or supplement thereto,
or on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (ii) any untrue statement (or alleged untrue statement) of a
material fact contained in any Prospectus or any amendment or supplement
thereto, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission (or alleged omission) to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in connection with the related offering of
Registrable Securities (without limitation of the preceding portions of this
Section 2.5.2(t) and will reimburse each such Covered Person, for any legal and
any other expenses reasonably incurred in connection with investigating and
defending or

8

--------------------------------------------------------------------------------



settling any such Loss, provided that the Company will not be liable in any such
case to the extent that any such Loss arises out of or is based on any untrue
statement or omission by such Covered Person or underwriter, but only to the
extent that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such Prospectus or Registration Statement or any
amendment or supplement thereto, free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act in respect of such Registrable Securities in reliance upon and in
conformity with written information furnished to the Company by the applicable
Electing Holder or underwriter specifically for use in the Prospectus or
Registration Statement or any amendment or supplement thereto, free writing
prospectus or any “issuer information.”


2.5.3 Each of the Electing Holders agrees, severally and not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, the directors of the Company, each officer of the Company who signed
the Registration Statement and each person, if any, who controls the Company
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1934, and the rules and regulations of the SEC
promulgated thereunder, as from time to time amended (the “Exchange Act”), to
the same extent as the indemnity set forth in Section 2.5.2(t) above, but only
with respect to any Losses that arise out of, or are based upon, any untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Prospectus or Registration Statement or any amendment or supplement
thereto, free writing prospectus or any “issuer information” filed or required
to be filed pursuant to Rule 433(d) under the Securities Act in respect of such
Registrable Securities in reliance upon and in conformity with written
information furnished to the Company by the applicable Electing Holder
specifically for use in the Prospectus or Registration Statement or any
amendment or supplement thereto, free writing prospectus or any “issuer
information.”


2.5.4 Each of the Electing Holders agrees that, upon receipt of any notice from
the Company of a Blackout Period or the happening of any event of the kind
described in Section 2.5.2(i), such Electing Holder will forthwith discontinue
the disposition of Common Stock pursuant to the Registration Statement until
such Electing Holder (i) is notified by the Company that such Electing Holder
may once again utilize the Registration Statement or (ii) receives copies of the
supplemented or amended Prospectus contemplated by such Section, and, if so
directed by the Company, each Electing Holder will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Electing Holder’s possession, of the Prospectus covering such Common Stock
current at the time of receipt of such notice. Each Electing Holder also agrees
to notify the Company as promptly as practicable of any event relating to such
Electing Holder that occurs that would require the preparation of a supplement
or amendment to the Prospectus so that such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. In accordance with
the Notice and Questionnaire, the Company may require any holder of a Warrant or
Common Stock issued upon exercise of a Warrant to furnish to the Company such
information regarding such holder and the intended distribution of the shares of
Common Stock issuable upon exercise of the Warrant and such other information as
the Company may from time to time reasonably request in writing in connection
with the registration.


2.6 Lock-up. Notwithstanding anything to the contrary in this Agreement, during
the period (the “Restricted Period”) commencing on the date hereof and ending 90
days thereafter, no Registered Holder may (i) offer, pledge, sell, contract to
sell, sell any option or contract to

9

--------------------------------------------------------------------------------



purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock issued or issuable upon exercise of such
Registered Holder’s Warrant or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any shares of Common Stock issued or issuable upon exercise of
such Registered Holder’s Warrant, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of shares of Common Stock,
in cash or otherwise


3. Terms and Exercise of Warrants.
 
3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company the number of shares of
common stock, par value $0.001 per share, of the Company (“Common Stock”) stated
therein or any portion thereof, at an exercise price of $2.04 per share (the
“Warrant Price”), subject to the adjustments provided in Section 4 hereof. The
term “Warrant Price” as used in this Agreement shall mean the price per share at
which Common Stock may be purchased at the time a Warrant is exercised.
 
3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the date hereof and terminating at 5:00 p.m.,
New York City time on September 11, 2019 (the “Expiration Date”). Each Warrant
not exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Agreement shall cease at
5:00 p.m. New York City time on the Expiration Date. The Company in its sole
discretion may extend the duration of the Warrants by delaying the Expiration
Date; provided, that the Company shall provide at least twenty (20) days’ prior
written notice of any such extension to the Warrant Agent and the Registered
Holders of the Warrants.
 
3.3 Exercise of Warrants.
 
3.3.1 Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent, may be exercised by the
Registered Holder thereof by surrendering it at the office of the Warrant Agent
designated for such purpose, or at the office of its successor as Warrant Agent,
with the subscription form, as set forth in the Warrant, properly completed and
duly executed (such signature to be guaranteed by an eligible institution
participating in a recognized signature guarantee medallion program at a
guarantee level satisfactory to the Warrant Agent), and by paying in full the
Warrant Price for each full share of Common Stock as to which the Warrant is
exercised, as follows:
 
(a) with respect to the exercise of any Warrant on a “cash basis”, by wire
transfer of immediately available funds, by good certified check or good bank
draft payable to the order of the Company; provided, that the Registered Holder
provides the information on the notice to purchase in the form attached to such
Warrant (each, an “Exercise Notice”) that is reasonably necessary for the
Company to issue the Common Stock as to which such Warrant is exercised in
compliance with U.S. federal securities law; or
 
(b) with respect to the exercise of any Warrant on a “cashless basis”, by
surrendering such Warrant for that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying such Warrant or any portion thereof being exercised (at the
election of the Registered

10

--------------------------------------------------------------------------------



Holder), multiplied by the difference between the Fair Market Value and the
Warrant Price by (y) the Fair Market Value. “Fair Market Value” means (i) at any
time the Common Stock is listed or quoted for trading on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market, OTC Bulletin Board or any other national
securities exchange (each, an “Exchange”), the average last sale price of a
share of Common Stock for the ten (10) trading days ending on the third trading
day prior to the date on which notice of exercise of such Warrant is sent to the
Warrant Agent; or (ii) at any time the Common Stock is not listed or quoted for
trading on an Exchange, the fair market value of a share of Common Stock as
shall be determined by the Board of Directors of the Company (the “Board”) in
its good faith judgment,


provided, however, that, notwithstanding the foregoing, the issuance of shares
of Common Stock or other securities upon the exercise of any Warrant shall be
made without charge to the Registered Holder for any issue or other tax or
charge (which tax or charge shall be paid by the Company pursuant to Section 7.1
hereof). The Warrant Agent shall promptly forward any sum collected by it to the
Company or to such persons as the Company shall specify by written notice. The
Warrant Agent shall have no duty or obligation under this Section unless and
until it is satisfied that all such taxes and/or charges have been paid. For the
avoidance of doubt, in the event of any exercise of Warrants on a “cashless
basis”, the Company shall be solely responsible for calculating the number of
shares of Common Stock issuable in connection with such cashless exercise and
transmitting such calculation in a written notice to the Warrant Agent and the
exercising Holder, and the Warrant Agent shall have no duty, responsibility or
obligation to calculate or determine the number of Common Stock issuable in
connection with such cashless exercise, or to investigate or confirm whether the
Company’s calculation or determination of the number of shares of Common Stock
to be issued in connection with such cashless exercise is accurate or correct.
The Warrant Agent shall have no duty, obligation or responsibility with respect
to any cashless exercise of Warrants until it receives such written notice from
the Company, and shall be entitled to rely conclusively on any such written
notice provided by the Company, including the calculations and determinations
contained therein, and the Warrant Agent shall not be liable for any action
taken, suffered or omitted to be taken by it in accordance with such written
instructions, while waiting for such written instructions, or pursuant to this
Agreement. In the event of an exercise of any Warrant, the Company shall provide
the cost basis for shares issued pursuant to such exercise at the time such
shares are issued.


3.3.2 Issuance of Common Stock on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is on a “cash basis” pursuant to subsection 3.3.1(a)), the
Warrant Agent is hereby authorized to (i) requisition from any transfer agent
for the Common Stock (or make available if the Warrant Agent is also the
transfer agent for the Common Stock), and upon receipt, make delivery to the
Registered Holder of such Warrant a certificate or certificates for the number
of full shares of Common Stock to which he, she or it is entitled, registered in
such name or names as may be directed by him, her or it or (ii) credit the
account of the Registered Holder’s broker with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system, and, in either case, if such Warrant shall
not have been exercised in full, the Company shall issue and deliver to the
Warrant Agent and the Warrant Agent, upon the written instructions of the
Company shall, countersign a new Warrant for the number of shares as to which
such Warrant shall not have been exercised. The Company’s obligations to issue
and deliver shares of Common Stock upon the exercise of any Warrants in
accordance with the terms hereof are absolute and unconditional. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief

11

--------------------------------------------------------------------------------



with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock or credit the account of the Registered
Holder’s broker upon exercise of any Warrant as required pursuant to the terms
hereof.
3.3.3 Valid Issuance. All Common Stock issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and nonassessable, and free and clear of all Liens. For purposes hereof, “Lien”
means any mortgage, lien (statutory or otherwise), charge, pledge,
hypothecation, conditional sales agreement, adverse claim, title retention
agreement or other security interest, encumbrance or other title defect in or on
any interest or title of any vendor, lessor, lender or other secured party to or
of such person or entity under any conditional sale, trust receipt or other
title retention agreement with respect to any property or asset of such person
or entity. At any time that the Warrants are outstanding, the Company shall
cause to be maintained all corporate authorizations required for the issuance of
a number of shares of Common Stock which the Company may be liable to issue upon
exercise of the Warrants from time to time remaining outstanding, in accordance
with the terms and conditions this Agreement and the Warrants. All shares of
Common Stock delivered upon exercise of the Warrants shall be newly issued
shares or shares held in treasury by the Company and shall not be subject to any
preemptive rights or similar rights and shall rank pari passu in all respects
with other existing Common Stock.
3.3.4 Date of Issuance. Each person or entity in whose name any certificate for
Common Stock is issued shall for all purposes be deemed to have become the
holder of record of such Common Stock on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such shares of Common Stock, except that if the date of such
surrender and payment is a date when the share transfer books of the Company are
closed, such person or entity shall be deemed to have become the holder of such
shares at the close of business on the next succeeding date on which the share
transfer books are open. The Warrant Agent shall, upon request of the Holder,
use its commercially reasonable efforts to record the ownership of the Warrant
Shares upon exercise in book-entry form rather than through the issuance of
physical stock certificates (provided that such book-entry interests will
continue to bear any required restrictive legends).


3.3.5 Closing of Books. The Company will at no time close its transfer books
against the transfer of any Warrant in any manner which prevents the timely
exercise hereof.


3.3.6 Listing of Common Stock. In the time and manner required by any Exchange
on which the Common Stock is listed or quoted for trading on the date in
question (the “Trading Market”), the Company shall, to the extent required by
the applicable rules of the Trading Market, prepare and file with such Trading
Market additional shares listing application covering all the Common Stock
issuable upon exercise of the Warrants and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Common Stock issuable
upon exercise of the Warrants to be approved for listing on the Trading Market
at all times.


3.3.7 Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of any Warrant is to be made in connection with a public
offering or a sale of the Company (pursuant to a merger, sale of stock, or
otherwise), such exercise may at the election of the Holder be conditioned upon
the consummation of such transaction, in which case

12

--------------------------------------------------------------------------------



such exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.


4. Adjustments.


4.1 Share Dividends.
 
4.1.1 Split-Ups. If, after the date hereof and prior to the Expiration Date, the
number of outstanding shares of Common Stock is increased by a stock dividend
payable in Common Stock, or by a split-up or sub-division of Common Stock or
other similar event, then, on the effective date of such stock dividend,
split-up, sub-division or similar event, the number of shares of Common Stock
issuable on exercise of each unexercised Warrant shall be increased in
proportion to such increase in the outstanding shares of Common Stock, subject
to the provisions of Section 4.7 below.
  
4.1.2 Other Distributions. If, after the date hereof and prior to the Expiration
Date, the Company makes a distribution (a “Distribution”) to the holders of its
Common Stock (other than in connection with the liquidation, dissolution or
winding up of the Company) of any asset (including cash or evidence of its
indebtedness) or security (including any subscription right) (the total value of
the assets or securities so distributed, the “Distribution Amount”) other than a
distribution referred to in Section 4.1.1, then the Company shall distribute to
the holder of each unexercised Warrant the portion of the Distribution Amount
which a holder of the number of shares of Common Stock for which such Warrant is
exercisable immediately prior to the Distribution (determined as if such Warrant
had been exercised on a “cashless” basis) would have owned or received
immediately after and as a result of such Distribution.


4.2 Aggregation of Shares. If after the date hereof and prior to the Expiration
Date, the number of outstanding shares of Common Stock is decreased by a
consolidation, combination, reverse stock split or reclassification of Common
Stock or other similar event, then, on the effective date of such consolidation,
combination, reverse stock split, reclassification or similar event, the number
of shares of Common Stock issuable on exercise of each unexercised Warrant shall
be decreased in proportion to such decrease in outstanding Common Stock, subject
to the provisions of Section 4.7 hereof.


4.3    Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of the Warrants is adjusted, as provided in
Section 4.1 or Section 4.2 above, the Warrant Price shall be adjusted (to the
nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.


4.4 Issuance of Additional Shares of Common Stock, Options and Convertible
Securities.


4.4.1 Issuance of Additional Shares of Common Stock. In case the Company at any
time or from time to time after the date hereof and prior to the Expiration Date
shall issue or sell Additional Shares of Common Stock (including Additional
Shares of Common Stock deemed to be issued pursuant to Section 4.4.2 but
excluding a dividend or distribution described in Section 4.1, with respect to
which an adjustment to the number of shares of Common Stock

13

--------------------------------------------------------------------------------



issuable upon exercise of the Warrants and the Warrant Price shall be made
pursuant to the terms of Section 4.1 and Section 4.3) without consideration or
for a consideration per share less than the Warrant Price in effect immediately
prior to such issue or sale, then, and in each such case, the Warrant Price with
respect to each unexercised Warrant shall be reduced, concurrently with such
issue or sale, (x) if such issuance or sale is on or prior to September 11,
2016, to a price equal to the consideration payable for such Additional Shares
(calculated to the nearest .001 of a cent, but not less than the par value of
the Common Stock) and (y) if such issuance or sale is after September 11, 2016,
to a price determined by multiplying such Warrant Price by a fraction


(a)the numerator of which shall be (i) the number of shares of Common Stock
outstanding immediately prior to such issue or sale plus (ii) the number of
shares of Common Stock which the aggregate consideration received or to be
received by the Company for the total number of such Additional Shares of Common
Stock so issued or sold (or deemed issued or sold pursuant to Section 4.4.2)
would purchase at such Warrant Price, and


(b)the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such issue or sale,


provided, that for the purposes of this Section 4.4.1, (x) immediately after any
Additional Shares of Common Stock are deemed to have been issued pursuant to
Section 4.4.2, such Additional Shares shall be deemed to be outstanding, and (y)
treasury shares shall not be deemed to be outstanding.


4.4.2 Treatment of Options and Convertible Securities. In case the Company at
any time or from time to time after the date hereof and prior to the Expiration
Date shall issue, sell, grant or assume, or shall fix a record date for the
determination of holders of any class of the Company’s securities entitled to
receive, any Options or Convertible Securities (other than a Distribution
involving an Option or Convertible Security pursuant to Section 4.1.2), then,
and in each such case, the maximum number of Additional Shares of Common Stock
(as set forth in the instrument relating thereto, without regard to any
provisions contained therein for a subsequent adjustment of such number)
issuable upon the exercise of such Options or, in the case of Convertible
Securities and Options therefor, the conversion or exchange of such Convertible
Securities, shall be deemed to be Additional Shares of Common Stock issued as of
the time of such issue, sale, grant or assumption or, in case such a record date
shall have been fixed, as of the close of business on such record date (or, if
the Common Stock trades on an ex-dividend basis, on the date prior to the
commencement of ex-dividend trading), provided that such Additional Shares of
Common Stock shall not be deemed to have been issued unless the consideration
per share (determined pursuant to Section 4.4.3) of such shares would be less
the Warrant Price of the unexercised Warrants in effect on the date of and
immediately prior to such issue, sale, grant or assumption or immediately prior
to the close of business on such record date (or, if the Common Stock trades on
an ex-dividend basis, on the date prior to the commencement of ex-dividend
trading), as the case may be, and provided, further, that in any such case in
which Additional Shares of Common Stock are deemed to be issued;


(a)no further adjustment of the Warrant Price of the unexercised Warrants shall
be made upon the subsequent issue or sale of Convertible Securities or shares of
Common Stock upon the exercise of such Options or the conversion or exchange of
such Convertible Securities;
 

14

--------------------------------------------------------------------------------



(b)if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of Additional Shares of Common Stock
issuable, upon the exercise, conversion or exchange thereof (by change of rate
or otherwise), the Warrant Price of the unexercised Warrants computed upon the
original issue, sale, grant or assumption thereof (or upon the occurrence of the
record date, or date prior to the commencement of ex-dividend trading, as the
case may be, with respect thereto), and any subsequent adjustments based
thereon, shall, upon any such increase or decrease becoming effective, be
recomputed to reflect such increase or decrease insofar as it affects such
Options, or the rights of conversion or exchange under such Convertible
Securities, which are outstanding at such time;


(c)upon the expiration (or purchase by the Company and cancellation or
retirement) of any such Options which shall not have been exercised or the
expiration of any rights of conversion or exchange under any such Convertible
Securities which (or purchase by the Company and cancellation or retirement of
any such Convertible Securities the rights of conversion or exchange under
which) shall not have been exercised, the Warrant Price of the unexercised
Warrants computed upon the original issue, sale, grant or assumption thereof (or
upon the occurrence of the record date, or date prior to the commencement of
ex-dividend trading, as the case may be, with respect thereto), and any
subsequent adjustments based thereon, shall, upon such expiration (or such
cancellation or retirement, as the case may be), be recomputed as if:


(i)in the case of Options for Common Stock or Convertible Securities, the only
Additional Shares of Common Stock issued or sold were the Additional Shares of
Common Stock, if any, actually issued or sold upon the exercise of such Options
or the conversion or exchange of such Convertible Securities and the
consideration received therefor was the consideration actually received by the
Company for the issue, sale, grant or assumption of all such Options, whether or
not exercised, plus the consideration actually received by the Company upon such
exercise, or for the issue or sale of all such Convertible Securities which were
actually converted or exchanged, plus the additional consideration, if any,
actually received by the Company upon such conversion or exchange, and


(ii)in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued or sold upon the exercise of such Options
were issued at the time of the issue, sale, grant or assumption of such Options,
and the consideration received by the Company for the Additional Shares of
Common Stock deemed to have then been issued was the consideration actually
received by the Company for the issue, sale, grant or assumption of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Company (pursuant to Section 4.4.3) upon the issue or sale of
such Convertible Securities with respect to which such Options were actually
exercised;


(d)no readjustment pursuant to subsections 4.4.2(b) or (c) above shall have the
effect of increasing the Warrant Price of the unexercised Warrants by an amount
in excess of the amount of the adjustment thereof originally made in respect of
the issue, sale, grant or assumption of such Options or Convertible Securities;
and



15

--------------------------------------------------------------------------------



(e)in the case of any such Options which expire by their terms not more than 30
days after the date of issue, sale, grant or assumption thereof, no adjustment
of the Warrant Price of the unexercised Warrants shall be made until the
expiration or exercise of all such Options, whereupon such adjustment shall be
made in the manner provided in subsection 4.4.2(c) above.


4.4.3 Computation of Consideration. For the purposes of this Section 4.4,


(a)the consideration for the issue or sale of any Additional Shares of Common
Stock shall, irrespective of the accounting treatment of such consideration,


(i)    insofar as it consists of cash, be computed at the net amount of cash
received by the Company,
(ii)    insofar as it consists of property (including securities) other than
cash, be computed at the fair value thereof at the time of such issue or sale,
as determined in good faith by the Board, and
(iii)    in case Additional Shares of Common Stock are issued or sold together
with other stock or securities or other assets of the Company for a
consideration which covers both, be the portion of such consideration so
received, computed as provided in clauses (i) and (ii) above, allocable to such
Additional Shares of Common Stock, all as determined in good faith by the Board;
(b)Additional Shares of Common Stock deemed to have been issued pursuant to
Section 4.4.2, relating to Options and Convertible Securities, shall be deemed
to have been issued for a consideration per share determined by dividing


(i)    the total amount, if any, received and receivable by the Company as
consideration for the issue, sale, grant or assumption of the Options or
Convertible Securities in question, plus the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing subsection 4.4.3(a),
by


(ii)    the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number to protect against dilution) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.
4.4.4 Warrant Price. The number of shares of Common Stock which the Holder of
any Warrant shall be entitled to receive upon each exercise thereof shall be
determined by multiplying the number of shares of Common Stock which would
otherwise (but for the

16

--------------------------------------------------------------------------------



provisions of this Section 4.4) be issuable upon such exercise, as designated by
such Holder pursuant to Section 3.3, by the fraction of which (a) the numerator
is $2.04 and (b) the denominator is the Warrant Price in effect on the date of
such exercise. The "Warrant Price" shall initially be $2.04 per share, shall be
adjusted and readjusted from time to time as provided in this Section 4 and, as
so adjusted or readjusted, shall remain in effect until a further adjustment or
readjustment thereof is required by this Section 4.


4.4.5 Definitions. As used in this Section 4.4, unless the context otherwise
requires, the following terms have the following respective meanings:


“Additional Shares of Common Stock” means all shares (including treasury shares)
of Common Stock issued or sold (or, pursuant to Section 4.4.2, deemed to be
issued) by the Company after the date hereof and prior to the Expiration Date,
whether or not subsequently reacquired or retired by the Company, other than


(a)shares of Common Stock issued upon the exercise of the Warrants and those
certain warrants to purchase Common Stock for $0.01 per share (as such exercise
price may be adjusted from time to time in accordance with the terms of such
warrants) issued substantially concurrently with the Warrants to the Lenders
under the Credit Agreement as a condition to the obligations of such Lenders
under the Credit Agreement,


(b)shares of Common Stock, or Options or other equity awards for shares of
Common Stock, issued or issuable pursuant to equity compensation plans, stock
purchase plans or other compensation arrangements for officers, directors and
other employees of the Company and its subsidiaries,


(c)shares of Common Stock issued or issuable upon the conversion or exchange of
any security of the Company or its subsidiaries convertible into or exchangeable
for Common Stock outstanding on the date hereof, including, without limitation,
upon conversion of the Company’s convertible debt securities, and up to
1,000,000 shares of Common Stock (as may be adjusted as a result of any stock
dividend, stock split or reverse stock split) issuable pursuant to the terms of
that certain Share Lending Agreement dated as of January 24, 2013 by and between
the Company and Morgan Stanley Capital Services LLC,

(d)shares of Common Stock, Convertible Securities or shares of Common Stock
issued or issuable upon the conversion of Convertible Securities (i) the net
proceeds of which are exclusively used to repay Outstanding Indebtedness or (ii)
issued exclusively in exchange for Outstanding Indebtedness,


(e)shares of Common Stock, Options or Convertible Securities issued to an
unaffiliated third party or group of third parties in connection with any bona
fide merger, acquisition, business combination or joint venture, and

(f)such additional number of shares of Common Stock as may become issuable upon
the exercise of any of the securities referred to in the foregoing clauses (a)
through (e) by reason of adjustments required pursuant to anti-dilution
provisions applicable to such securities in order to reflect any subdivision or
combination of Common Stock, by

17

--------------------------------------------------------------------------------



reclassification or otherwise, or any dividend on Common Stock payable in Common
Stock


“Convertible Securities” means any evidences of indebtedness, shares of stock
(other than Common Stock) or other securities directly or indirectly convertible
into or exchangeable for Additional Shares of Common Stock.


“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire either Additional Shares of Common Stock or Convertible
Securities.


“Outstanding Indebtedness” means the 2016 Notes, the 2017 Notes, the 2018 Notes
and the Pari Passu Notes, each as defined in the Credit Agreement.
 
4.5 Replacement of Securities upon Reorganization, etc. In case of any
recapitalization, reclassification or reorganization of the outstanding Common
Stock (other than a change under subsections 4.1.1 or 4.1.2 or Section 4.2
hereof or that solely affects the par value of such Common Stock), or in the
case of any amalgamation, conversion, merger or consolidation of the Company
with or into another corporation or other entity (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any recapitalization, reclassification or reorganization of the
outstanding Common Stock), or in the case of any sale, lease, license, transfer
or conveyance to another corporation or entity of the assets or other property
of the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, liquidated or wound up, the holders of the
Warrants shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in the Warrants and in lieu of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented thereby, the kind and amount of
shares of stock or other securities or property (including cash) receivable upon
such recapitalization, reclassification, reorganization, amalgamation,
conversion, merger or consolidation, or upon a dissolution, liquidation or
winding up following any such sale, lease, license, transfer or conveyance, that
the holder of the Warrants would have received if such holder had exercised his,
her or its Warrant(s) immediately prior to such event (the “Alternative
Issuance”); provided, however, that (i) if the holders of the Common Stock were
entitled to exercise a right of election as to the kind or amount of securities,
cash or other assets receivable upon such amalgamation, conversion, merger or
consolidation, or upon a dissolution, liquidation or winding up following any
such sale, lease, license, transfer or conveyance, then the kind and amount of
securities, cash or other assets constituting the Alternative Issuance for which
each Warrant shall become exercisable shall be deemed to be the weighted average
of the kind and amount received per share by the holders of the Common Stock in
such amalgamation, conversion, merger or consolidation, or upon a dissolution,
liquidation or winding up following any such sale, lease, license, transfer or
conveyance, that affirmatively make such election, and (ii) if a tender,
exchange or redemption offer shall have been made to and accepted by the holders
of the Common Stock under circumstances in which, upon completion of such tender
or exchange offer, the maker thereof, together with members of any group (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) of which such maker is a
part, and together with any affiliate or associate of such maker (within the
meaning of Rule 12b-2 under the Exchange Act) and any members of any such group
of which any such affiliate or associate is a part, own beneficially (within the
meaning of Rule 13d-3 under the Exchange Act) more than 50% of the outstanding
Common Stock, the holder of a Warrant shall be entitled to receive as the
Alternative Issuance, the highest amount of cash, securities or other property
to which such holder would actually have

18

--------------------------------------------------------------------------------



been entitled as a stockholder if such Warrant holder had exercised the Warrant
prior to the expiration of such tender or exchange offer, accepted such offer
and all of the Common Stock held by such holder had been purchased pursuant to
such tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4. If any recapitalization,
reclassification or reorganization also results in a change in Common Stock
covered by both subsection 4.1.1 or Section 4.2 and this Section 4.5, then such
adjustment shall be made pursuant to both subsection 4.1.1 or Section 4.2 and
this Section 4.5. The provisions of this Section 4.5 shall similarly apply to
successive recapitalizations, reclassifications, reorganizations, amalgamations,
conversions, mergers or consolidations, sales, leases, licenses, transfers,
conveyances and other similar transactions, and the Company shall not effect any
such transaction unless, prior to the consummation thereof, the successor person
or entity (if other than the Company) resulting from such transaction, shall
assume, by written instrument substantially similar in form and substance to
this Agreement and reasonably satisfactory to the majority in interest of the
Registered Holders, the obligation to deliver to the Registered Holder such
shares of stock, securities or assets which, in accordance with the foregoing
provisions, such Registered Holder shall be entitled to receive upon exercise of
the Warrants held by them.


Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 4.5, each Registered Holder shall have the right to elect prior to the
consummation of such event or transaction, to give effect to the exercise rights
contained herein instead of giving effect to the provisions contained in this
Section 4.5 with respect to Warrants held by such Registered Holder.
4.6 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of shares issuable upon exercise of a Warrant, the Company shall give
prompt written notice thereof to the Warrant Agent and the Holders, which notice
shall state the increase or decrease, if any, in Warrant Price resulting from
such adjustment and the increase or decrease, if any, in the number of shares
purchasable at the Warrant Price upon the exercise of a Warrant, setting forth
in reasonable detail the method of calculation and the facts upon which such
calculation is based. Upon the occurrence of any event specified in Sections
4.1, 4.2, 4.3 or 4.4, the Company shall give written notice of the occurrence of
such event to the Warrant Agent and each holder of a Warrant, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event. The Warrant
Agent shall have no obligation under any section of this Agreement to calculate
any of the adjustments set forth herein. The Warrant Agent shall be entitled to
rely conclusively on, and shall be fully protected in relying on, any
certificate, notice or instructions by the Company with respect to any
adjustment of the Warrant Price of the number of shares of Common Stock, cash or
other property issuable upon exercise of a Warrant, or any related matter, and
the Warrant Agent shall not be liable for any action taken, suffered or omitted
to be taken by it in accordance with any such certificate, notice or instruction
pursuant to this Agreement. The Warrant Agent shall not be deemed to have
knowledge of any adjustment or event specified in Sections 4.1, 4.2, 4.3 or 4.4,
or any adjustment to the Warrant Price or the number or type of securities issue
upon exercise of a Warrant required or permitted hereunder, unless and until it
shall have received written notice thereof from the Company. The Company hereby
agrees that it will provide the Warrant Agent with reasonable notice of all
adjustment events, including any new or amended exercise terms. The Warrant
Agent shall have no obligation under any section of this Agreement to determine
whether an adjustment event has occurred or to calculate any of the adjustments
set forth herein.

19

--------------------------------------------------------------------------------



In the event: (a) that the Company shall take a record of the holders of its
Common Stock (or other capital stock or securities at the time issuable upon
exercise of the Warrant) for the purpose of entitling or enabling them to
receive any dividend or other distribution, to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; (b) of any recapitalization or
reorganization of the Company, any reclassification of the Common Stock of the
Company, any amalgamation, conversion, consolidation or merger of the Company
with or into another person or entity, or sale, lease, license, transfer or
conveyance of all or substantially all of the Company’s assets to another person
or entity; or (c) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company; then, and in each such case, the Company shall send
or cause to be sent to the Warrant Agent and Registered Holders at least 20 days
prior to the applicable record date or the applicable expected effective date,
as the case may be, for the event, a written notice specifying, as the case may
be, (i) the record date for such dividend, distribution, or other right, and a
description of such dividend, distribution or other right to be taken at such
meeting or by written consent, or (ii) the effective date on which such
reorganization, reclassification, amalgamation, conversion, consolidation,
merger, sale, lease, license, transfer, conveyance, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
recapitalization, reorganization, reclassification, amalgamation, conversion,
consolidation or merger, sale, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to the Warrant and
the shares of Common Stock issuable upon exercise of the Warrants. Failure to
give such notice, or any defect therein, shall not affect the legality or
validity of such event.
4.7 No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company (or the Warrant Agent) shall not issue
fractional shares upon exercise of Warrants. If, by reason of any adjustment
made pursuant to this Section 4, the holder of any Warrant would be entitled,
upon the exercise of such Warrant, to receive a fractional interest in a share,
upon such exercise, the Company shall promptly prepare and deliver to the
Warrant Agent a certificate instructing the Warrant Agent to, at its option,
either (a) round up to the nearest whole number, the number of shares of Common
Stock to be issued to such holder or (b) in lieu of such fractional share
interests, pay to such holder an amount in cash equal to the product obtained by
multiplying (i) the fractional share interest to which such holder would
otherwise be entitled by (ii) the Fair Market Value on the exercise date. The
certificate delivered by the Company to the Warrant Agent shall set forth in
reasonable detail the facts relating to such payment or adjustment, including
the prices and/or formulas used to calculate such payment or adjustment, and the
Company shall provide the Warrant Agent with sufficient monies in the form of
fully collected funds to make such payments. The Warrant Agent shall be fully
protected in relying upon such a certificate and shall have no duty with respect
to, and shall not be deemed to have knowledge of any payment for fractional
Warrants or fractional shares of Common Stock under any section of this
agreement unless and until the Warrant Agent shall have received such a
certificate and sufficient monies.
4.8 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement; provided, however,
that the Company may at any time in its sole

20

--------------------------------------------------------------------------------



discretion make any change in the form of Warrant that the Company may deem
appropriate and that does not affect the substance thereof or the rights,
duties, obligations and liabilities of the Warrant Agent, and any Warrant
thereafter issued or countersigned, whether in exchange or substitution for an
outstanding Warrant or otherwise, may be in the form as so changed.


5. Transfer and Exchange of Warrants.
 
5.1 Registration of Transfer. The Warrant Agent, upon the written request of a
Holder, shall register the transfer, from time to time, of any outstanding
Warrant upon the Warrant Register, upon surrender of such Warrant for transfer,
properly endorsed with signatures properly guaranteed and accompanied by
appropriate instructions for transfer. Upon any such transfer, a new Warrant
representing an equal aggregate number of Warrants shall be issued and the old
Warrant shall be cancelled by the Warrant Agent. The Warrants so cancelled shall
be delivered by the Warrant Agent to the Company from time to time upon request.
In connection with any such transfer, upon reasonable request by the Company or
the Warrant Agent to such transferring holder at the expense of such holder,
such holder will give to the Company or the Warrant Agent, as applicable, an
opinion of counsel (which may be in-house counsel or outside counsel to such
holder or its investment adviser) in form and substance reasonably satisfactory
to the Company or the Warrant Agent, as applicable, to the effect that the
proposed transfer of such Warrant may be effected without registration or
qualification of such Warrant under the Securities Act or any applicable state
securities law and evidence of authority that may be required by the Warrant
Agent, including but not limited to, a signature guarantee from an eligible
institution participating in a recognized signature guarantee medallion program
at a guarantee level satisfactory to the Warrant Agent.
 
5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent in accordance with Section 5.1, together with a written request
for exchange or transfer, and thereupon the Warrant Agent shall issue in
exchange therefor one or more new Warrants as requested by the Registered Holder
of the Warrants so surrendered, representing an equal aggregate number of
Warrants.
 
5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
Warrant Certificate for a fraction of a Warrant.
 
5.4 Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.
 
5.5 Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.
 
6. Other Provisions Relating to Rights of Holders of Warrants.
 
6.1 No Rights as Stockholder; Limitation on Liability. A Warrant does not
entitle the Registered Holder thereof to any of the rights of a stockholder of
the Company, including, without limitation, the right to receive dividends or
other distributions (except as provided in Section 4), exercise any preemptive
rights to vote or to consent or to receive notice as

21

--------------------------------------------------------------------------------



stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter. No provisions hereof, in the
absence of affirmative action by the Registered Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of any
Registered Holder, shall give rise to any liability of any Registered Holder for
the Warrant Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by its creditors.
 
6.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their reasonable discretion
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.
 
6.3 Reservation of Common Stock. The Company shall at all times reserve and keep
available a number of its authorized but unissued Common Stock that shall be
sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to this Agreement.


6.4 No Impairment. The Company will not, by amendment of its governing documents
or through any recapitalization, reclassification, reorganization, amalgamation,
conversion, merger, consolidation, or through any sale, lease, license,
transfer, conveyance of its assets, or through any other similar transactions,
or through any dissolution, liquidation, winding up of the Company or through
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Agreement, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Registered Holders against impairment. Without
limiting the generality of the foregoing, the Company (a) will not increase the
par value of any shares of Common Stock issuable upon exercise of any Warrant
above the amount payable therefor on such exercise, (b) will take all such
action as may be reasonably necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares Common Stock
upon the exercise of this Warrant, and (c) will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant.


7. Concerning the Warrant Agent and Other Matters.
 
7.1 Payment of Taxes. The Company shall from time to time promptly pay any taxes
or charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Common Stock to the registered holder thereof
upon the exercise of the Warrants, including such taxes imposed pursuant to
Section 3.3.1 hereof, but the Company shall not be obligated to pay any transfer
taxes associated with transfers by any Registered Holder of the Warrants or the
Common Stock issuable upon exercise of any Warrants. The Warrant Agent shall
have no duty or obligation to take any action under any section of this
Agreement that requires the payment of taxes, charges or expense unless and
until the Warrant Agent is satisfied that all such taxes and/or charges have
been paid.
 
7.2 Resignation, Consolidation, or Merger of Warrant Agent.
 

22

--------------------------------------------------------------------------------



7.2.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent;
provided that any such successor Warrant Agent shall be a nationally recognized
transfer agent that is registered as a “transfer agent” with the SEC pursuant to
Section 17A(c) of the Exchange Act. Any such properly appointed successor
Warrant Agent shall be deemed the “Warrant Agent” for all purposes hereunder. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent, then the holder of any Warrant may apply to the Supreme Court
of the State of New York for the County of New York for the appointment of a
successor Warrant Agent at the Company’s cost. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.
 
7.2.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.
 
7.2.3 Merger or Consolidation of Warrant Agent. Any entity into which the
Warrant Agent may be merged or with which it may be consolidated or any entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party shall be the successor Warrant Agent under this Agreement without any
further act. If, at the time such successor to the Warrant Agent by merger or
consolidation succeeds to the agency created by this Agreement, any of the
Warrants shall have been countersigned but not delivered, any such successor to
the Warrant Agent may adopt the countersignature of the original Warrant Agent
and deliver such Warrants so countersigned; and if, at that time any of the
Warrants shall not have been countersigned, any such successor to the Warrant
Agent may countersign such Warrants either in the name of the predecessor
Warrant Agent or in the name of the successor Warrant Agent; and in all such
cases such Warrants shall have the full force and effect provided in the
Warrants in this Agreement. If at any time the name of the Warrant Agent shall
be changed and at such time any of the Warrants shall have been countersigned
but not delivered, the Warrant Agent whose name has changed may adopt the
countersignature under its prior name and deliver Warrants so countersigned; and
if at that time any of the Warrants shall not have been countersigned, the
Warrant Agent may countersign such Warrants either in its prior name or in its
changed name; and in all such cases such Warrants shall have the full force and
effect provided in the Warrants and in this Agreement.
 
7.3 Fees and Expenses of Warrant Agent.
 

23

--------------------------------------------------------------------------------



7.3.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.
 
7.3.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.
 
7.4 Liability of Warrant Agent.
 
7.4.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Company’s Chief
Executive Officer, President, Chief Financial Officer, General Counsel,
Treasurer or Secretary and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Agreement. The Warrant Agent is hereby
authorized to accept instructions with respect to the performance of its duties
hereunder from the Company’s Chief Executive Officer, President, Chief Financial
Officer, General Counsel, Treasurer or Secretary, and to apply to such officers
for advice or instructions in connection with its duties, and it shall not be
liable and shall be indemnified and held harmless for any action taken or
suffered to be taken by it in the absence of gross negligence, bad faith or
willful misconduct (each as determined by a final non-appealable judgment of a
court of competent jurisdiction) in accordance with instructions of any such
officer, provided Warrant Agent carries out such instructions without gross
negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction).
 
7.4.2 Indemnity. The Company covenants and agrees to indemnify the Warrant Agent
for, and to defend and hold the Warrant Agent harmless against, any liabilities,
suits, actions, proceedings, judgments, claims, settlements, costs, expenses
(including reasonable fees and expenses of its legal counsel), losses or
damages, which may be paid, incurred or suffered by or to which it may become
subject, arising from or out of, directly or indirectly, any action taken,
suffered or omitted to be taken by the Warrant Agent in connection with the
preparation, delivery, acceptance, administration, execution or amendment of
this Agreement and the exercise or performance of its duties hereunder,
including the costs and expenses of enforcing its rights hereunder; provided,
that such covenant and agreement does not extend to, and the Warrant Agent shall
not be indemnified with respect to, such liabilities, suits, actions,
proceedings, judgments, claims, settlements, costs, expenses, losses and damages
incurred or suffered by the Warrant Agent as a result of, or arising out of, its
own gross negligence, bad faith, or willful misconduct (each as determined by a
final non-appealable judgment of a court of competent jurisdiction). The Warrant
Agent shall not be obligated to expend or risk its own funds or to take any
action that it believes would expose or subject it to expense or liability or to
a risk of incurring expense or liability, unless it has been furnished with
assurances of repayment or indemnity satisfactory to it.
 
7.4.3 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except

24

--------------------------------------------------------------------------------



its countersignature thereof). The Warrant Agent shall not be responsible for
any breach by the Company of any covenant or condition contained in this
Agreement or in any Warrant. The Warrant Agent shall not be responsible to make
any adjustments required under the provisions of Section 4 hereof or responsible
for the manner, method, or amount of any such adjustment or the ascertaining of
the existence of facts that would require any such adjustment; nor shall it by
any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Common Stock to be issued pursuant to this
Agreement or any Warrant or as to whether any Common Stock shall, when issued,
be valid and fully paid and nonassessable; nor shall it have any duty or
responsibility in the case of the receipt of any written demand from any Holder
with respect to any such action or default by the Company, including, without
limiting the generality of the foregoing, any duty or responsibility to initiate
or attempt to initiate any proceedings at law or otherwise or to make any demand
upon the Company.


7.4.4 Limitation of Liability. Notwithstanding anything to the contrary
contained herein, the Warrant Agent’s aggregate liability during the term of
this Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, the lesser of (i) the total amounts paid under this Agreement
by the Company to Warrant Agent as fees and charges, but not including
reimbursable expenses, and (ii) the amounts paid under this Agreement by the
Company to Warrant Agent as fees and charges, but not including reimbursable
expenses, during the sixty (60) months immediately preceding the event for which
recovery from Warrant Agent is being sought. The Warrant Agent shall not be
liable to the Company or any other person or entity for any consequential,
indirect, special, punitive or incidental damages under any provisions of this
Agreement or for any consequential, indirect, punitive, special or incidental
damages arising out of any act or failure to act hereunder even if that party
has been advised of or has foreseen the possibility or likelihood of such
damages


7.5 Certain Other Rights of the Warrant Agent.


The Warrant Agent may consult with legal counsel (who may be legal counsel for
the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Warrant Agent as to any action taken or
omitted by it in the absence of gross negligence, bad faith, or willful
misconduct (each as determined by a final non appealable judgment of a court of
competent jurisdiction) and in accordance with such opinion.    
The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.
The Warrant Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents, and the Warrant Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorney or agents or
for any loss to the Company resulting from any such act, default, neglect or
misconduct, absent gross negligence, bad faith or willful misconduct (each as
determined by a final non appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.

25

--------------------------------------------------------------------------------



The Warrant Agent may rely on and shall be held harmless and protected and shall
incur no liability for or in respect of any action taken, suffered or omitted to
be taken by it in reliance upon any certificate, statement, instrument, opinion,
notice, letter, facsimile transmission or other document, or any security
delivered to it, and believed by it to be genuine and to have been made or
signed by the proper party or parties, or upon any written or oral instructions
or statements from the Company with respect to any matter relating to its acting
as Warrant Agent hereunder.
All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of its services
hereunder (the “Funds”) shall be held by the Warrant Agent as agent for the
Company and deposited in one or more bank accounts to be maintained by the
Warrant Agent in its name as agent for the Company. Until paid pursuant to this
Agreement, the Warrant Agent may hold or invest the Funds through such accounts
in: (i) obligations of, or guaranteed by, the United States of America, (ii)
commercial paper obligations rated A-1 or P-1 or better by Standard & Poor's
Corporation (“S&P”) or Moody's Investors Service, Inc. (“Moody’s”),
respectively, (iii) money market funds that comply with Rule 2a-7 of the
Investment Company Act of 1940, or (iv) demand deposit accounts, short-term
certificates of deposit, bank repurchase agreements or bankers’ acceptances, of
commercial banks with Tier 1 capital exceeding $1 billion or with an average
rating above investment grade by S&P (LT Local Issuer Credit Rating), Moody’s
(Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating) (each as
reported by Bloomberg Finance L.P.). The Warrant Agent shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit or investment made by the Warrant Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. The Warrant Agent may from time to time
receive interest, dividends or other earnings in connection with such deposits
or investments. The Warrant Agent shall not be obligated to pay such interest,
dividends or earnings to the Company, any Registered Holder or any other party.
Notwithstanding the foregoing, in the event that the Warrant Agent is obligated
to hold or handle cash, however received, pursuant to the terms of this
Agreement, any references to the Warrant Agent in connection therewith shall be
interpreted to refer to Computershare Inc. only and not Computershare Trust
Company, N.A. The Warrant Agent shall forward funds received for warrant
exercises upon the request of the Company, provided, that if the Company has not
provided any such request, the Warrant Agent shall forward funds received for
warrant exercises in a given month by the fifth (5th) business day of the
following month by wire transfer to an account designated by the Company.
The Warrant Agent shall not be accountable or under any duty or responsibility
for the use by the Company of any Warrants authenticated by the Warrant Agent
and delivered by it to the Company pursuant to this Agreement or for the
application by the Company of the proceeds of the issue and sale, or exercise,
of the Warrants.
The Warrant Agent may rely on and be fully authorized and protected in acting or
failing to act upon (a) any guaranty of signature by an eligible institution
participating in a recognized signature guarantee medallion program at a
guarantee level satisfactory to the Warrant Agent or insurance program in
addition to, or in substitution for, the foregoing; or (b) any law, act,
regulation or any interpretation of the same even though such law, act, or
regulation may thereafter have been altered, changed, amended or repealed.
The provisions of this Section 7 shall survive the termination of this Agreement
and the resignation, removal or replacement of the Warrant Agent.
7.6 Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon and subject to
the express terms and

26

--------------------------------------------------------------------------------



conditions set forth herein (and no implied terms or conditions) all of which
the Company and the Holders of the Warrants, by their acceptance thereof, shall
be bound.
 
8. Miscellaneous Provisions.
 
8.1 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns. The Company will not amalgamate,
merge, convert or consolidate with or into, or sell, transfer, license or lease
all or substantially all of its property or assets to, any other party unless
the successor, transferee, licensee or lessee party, as the case may be (if not
the Company), assumes (expressly or by operation of law) the due and punctual
performance and observance of each and every covenant and condition of this
Agreement and the Warrants to be performed and observed by the Company. Subject
to the preceding sentence, nothing in this Agreement shall be construed to give
to any person or entity other than the Company, each Registered Holder and each
Electing Holder any legal or equitable right, remedy or cause of action under
this Agreement.
 
8.2 Notices. All notices, statements or other documents which are required or
contemplated by this Agreement or any Warrant (including, without limitation,
the delivery of any Exercise Notice or notice of assignment (in the form
attached to each Warrant), the surrender of any Warrant and the issuance of any
new Warrant) to be given, delivered or made by the Company, the Warrant Agent or
any Holder (each, a “Notice”) shall be in writing and shall be: (a) delivered
personally or by commercial messenger; (b) sent via a recognized overnight
courier service; (c) sent by registered or certified mail, postage pre-paid and
return receipt requested; or (d) sent by facsimile transmission, provided
confirmation of receipt is received by sender and the original Notice is sent or
delivered contemporaneously by an additional method provided in this Section
8.2; in each case so long as such Notice is addressed to the intended recipient
thereof as set forth below:
 
If to the Company:


Molycorp, Inc.
5619 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attention: Michael Doolan, Chief Financial Officer
Facsimile: (416) 367-5471
E-mail: Michael.Doolan@molycorp.com


with a copy to:


Molycorp, Inc.
5619 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attention: Kevin Johnson, General Counsel
Facsimile: (303) 843-8082
E-mail: Kevin.Johnson@molycorp.com


If to the Warrant Agent:



27

--------------------------------------------------------------------------------



         Computershare Trust Company, N.A.
                        250 Royall Street
                         Canton, Massachusetts 02021
                         Attention: Client Administration - Corporate Actions


with a copy to:


Computershare Trust Company, N.A.
                        250 Royall Street
                         Canton, Massachusetts 02021
                         Attention: Legal Department
 
If to any Holder, at such address as is reflected in the records of the Warrant
Agent for such Holder.
 
 Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 8.2. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).


8.3 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The parties hereto agree that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submit to such jurisdiction,
which jurisdiction shall be exclusive. The parties hereto waive any objection to
such exclusive jurisdiction and that such courts represent an inconvenient
forum.
 
8.4 Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the Registered Holders of the
Warrants any right, remedy, or claim under or by reason of this Agreement or of
any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the Warrants, each
of whom are third party beneficiaries of this Agreement.
 
8.5 Examination of the Agreement. A copy of this Agreement shall be available
for inspection during business hours upon reasonable notice to the Warrant Agent
by the Registered Holder of any Warrant. The Warrant Agent may require any such
holder to submit his, her or its Warrant(s) for inspection by it.


8.6 Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 

28

--------------------------------------------------------------------------------



8.7 Effect of Headings. The section headings herein are for convenience only and
are not part of this Agreement and shall not affect the interpretation thereof.
 
8.8 Amendments. This Agreement may be amended by the parties hereto without the
consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein.
All other modifications or amendments, including any amendment to increase the
Warrant Price, change the number of shares of Common Stock issuable upon
exercise of the Warrants or shorten the Exercise Period, shall require the
written consent of the Registered Holders of then outstanding Warrants then
exercisable into a majority of the shares of Common Stock issuable upon exercise
of all then outstanding Warrants. Notwithstanding the foregoing, the Company may
extend the duration of the Exercise Period pursuant to Section 3.2 without the
consent of the Registered Holders. Notwithstanding the foregoing, in the event
that the Company or any of its subsidiaries or any of the Company’s “affiliates”
(as defined in Rule 405 under the Securities Act) (the “Affiliated Holders”)
holds any Warrants, for purposes of any amendment, waiver or modification of
this Agreement, all such Affiliated Holders will not have the right to consent
to any amendment, waiver or modification, but will be deemed to have consented
in the same proportion as all other Registered Holders consenting on such
matter. As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from a
duly authorized officer of the Company that states that the proposed amendment
is in compliance with the terms of this Section 8.8. The Warrant Agent may, but
shall not be obligated to, enter into any amendment that affects its own rights,
duties, liabilities or obligations hereunder.
 
8.9 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


8.10 Remedies. If the Company fails to perform, comply with or observe any
covenant or agreement to be performed, complied with or observed by it under
this Agreement or any Warrant, any Registered Holder may proceed to protect and
enforce its rights by suit in equity or action at law, whether for specific
performance of any term contained in this Agreement or any Warrant or for an
injunction against the breach or threatened breach of any such term or in aid of
the exercise of any power granted in this Agreement or any Warrant or to enforce
any other legal or equitable right, or to take any one or more of such actions.
The Company hereby agrees that any Registered Holder shall not be required or
otherwise obligated to, and hereby waives any right to demand that such
Registered Holder, post any performance or other bond in connection with the
enforcement of its rights and remedies hereunder. The Company agrees to pay all
reasonable fees, costs, and expenses, including, without limitation, fees and
expenses of attorneys, accountants and other experts retained by any such
Registered Holder, and all reasonable fees, costs and expenses of appeals,
incurred or expended by such Registered Holder in connection with the
enforcement of this Agreement, any Warrant or the collection of any sums due
hereunder, whether or not suit is commenced. None of the rights, powers or
remedies conferred under this Agreement and any Warrant shall be mutually
exclusive, and each right, power or remedy shall be cumulative and in addition
to any other right, power or remedy whether

29

--------------------------------------------------------------------------------



conferred by this Agreement or any Warrant or now or hereafter available at law,
in equity, by statute or otherwise.


8.11 Force Majeure. Notwithstanding anything to the contrary contained herein,
Warrant Agent shall not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.


8.12 Confidentiality. The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party,
including inter alia, personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Agreement including the fees for services provided hereunder shall remain
confidential, and shall not be voluntarily disclosed to any other person, except
as may be required by law, including, without limitation, pursuant to subpoenas
from state or federal government authorities (e.g., in divorce and criminal
actions).


8.13 Further Assurances. The Company shall perform, acknowledge and deliver or
cause to be performed, acknowledged and delivered all such further and other
acts, documents, instruments and assurances as may be reasonably required by the
Warrant Agent for the carrying out or performing by the Warrant Agent of the
provisions of this Agreement.

30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 


 
MOLYCORP, INC.




 
 
 
By:
/s/ Geoffrey R. Bedford
 
 
Name: Geoffrey R. Bedford
Title: President and CEO



 
COMPUTERSHARE TRUST COMPANY, N.A.








COMPUTERSHARE INC.






 
 
 
By:
/s/ Michael Legregin
 
 
Name: Michael Legregin
Title: Manager

 





31

--------------------------------------------------------------------------------







EXHIBIT A


THIS SECURITY, AS WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS
SECURITY, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY, AS
WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY, MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
(II) IN THE ABSENCE OF AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, AS EVIDENCED
(IF REQUESTED BY THE COMPANY) BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, OR (III) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER AND A BROKER REPRESENTATION LETTER, IN EITHER CASE AS MAY
BE APPLICABLE) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE COMPANY AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THIS SECURITY, OR
THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY
MOLYCORP, INC.
WARRANT
Warrant No.     Original Issue Dated: September 11, 2014
Re-issuance Date: ___________, 20__
Molycorp, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, OCM MLYCo PT LLC, a Delaware limited liability company or
its registered assigns (the “Holder”), is the registered holder of warrants (the
“Warrants”) to purchase 6,119,340 shares of common stock, $0.001 par value per
share (the “Common Stock”), of the Company. Each Warrant entitles the holder,
upon exercise during the period set forth in the Warrant Agreement referred to
below, to receive from the Company that number of fully paid and nonassessable
shares of Common Stock as set forth below, at the exercise price (the “Exercise
Price”) of $2.04 per share of Common Stock, payable in lawful money of the
United States of America (or through “cashless exercise” as permitted by the
Warrant Agreement) upon surrender of this Warrant Certificate and payment of the
Exercise Price at the office or agency of the Warrant Agent referred to below,
subject to the conditions set forth herein and in the Warrant Agreement. Defined
terms used in this Warrant Certificate but not defined herein shall have the
meanings given to them in the Warrant Agreement. In the event of a conflict
between this Warrant and the Warrant Agreement, the terms of the Warrant
Agreement shall prevail.


Each Warrant is initially exercisable for one fully paid and non-assessable
share of Common Stock. The number of shares of Common Stock issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement. The initial Exercise Price per share
of Common Stock for any Warrant is equal to $2.04 per share. The Exercise Price
is subject to adjustment upon the occurrence of certain events set forth in the
Warrant Agreement. Subject to the conditions set forth in the Warrant Agreement,
the Warrants may be exercised only during the Exercise Period and to the extent
not exercised by the end of such Exercise Period, such Warrants shall become
void.


Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.


This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement. This Warrant Certificate
shall be governed and construed in accordance with the internal laws of the
State of New York, without regard to conflicts of laws principles thereof.

32

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the following parties have executed this Warrant as of the
date first above written.
MOLYCORP, INC.            




By:                         
Name:                        
Its:                        


COMPUTERSHARE INC.            




By:                         
Name:                    
Its:        

COMPUTERSHARE TRUST COMPANY, N.A.            




By:                         
Name:                        
Its:        

33

--------------------------------------------------------------------------------





MOLYCORP, INC. (WARRANT)
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued pursuant to a Warrant Agreement dated as of September 11,
2014 and as may be amended from time to time (the “Warrant Agreement”), duly
executed and delivered by the Company to Computershare Inc., a Delaware
corporation, and its fully owned subsidiary Computershare Trust Company, N.A., a
federally chartered trust company, collectively as warrant agent (the “Warrant
Agent”), which Warrant Agreement is hereby incorporated by reference in and made
a part of this instrument and is hereby referred to for a description of the
rights, limitation of rights, obligations, duties and immunities thereunder of
the Warrant Agent, the Company and the holders (the words “holders” or “holder”
meaning the Registered Holders or Registered Holder) of the Warrants. A copy of
the Warrant Agreement may be obtained by the holder hereof upon written request
to the Company. Defined terms used in this Warrant Certificate but not defined
herein shall have the meanings given to them in the Warrant Agreement.
Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as permitted by the Warrant Agreement)
at the principal corporate trust office of the Warrant Agent. In the event that
upon any exercise of Warrants evidenced hereby the number of Warrants exercised
shall be less than the total number of Warrants evidenced hereby, there shall be
issued to the holder hereof or his, her or its assignee, a new Warrant
Certificate evidencing the number of Warrants not exercised.
Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless either (A) exercised through a
“cashless exercise” as permitted by the Warrant Agreement or (B) if not
exercised pursuant to a “cashless exercise,” at the time of exercise: either
(i) a registration statement covering the shares of Common Stock to be issued
upon exercise is effective under the Securities Act and a prospectus thereunder
relating to the shares of Common Stock is current; or (ii) the issuance such
shares is exempt from registration under the federal securities laws and the
securities laws of the state of residence of the holder.
The Warrant Agreement provides that upon the occurrence of certain events the
number of the Warrants set forth on the face hereof may, subject to certain
conditions, be adjusted. If, upon exercise of a Warrant, the holder thereof
would be entitled to receive a fractional interest in a share of Common Stock,
the Company shall, upon exercise, at its option either (i) round up to the
nearest whole number of shares of Common Stock to be issued to the holder of the
Warrant or (ii) pay cash in lieu of such fractional interest.
Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.
Upon due presentation (i) for registration of transfer of this Warrant
Certificate at the office of the Warrant Agent and (ii) of the assignment form
set forth hereon properly completed and executed, a new Warrant Certificate or
Warrant Certificates of like tenor and evidencing in the aggregate a like number
of Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge, except for any transfer tax imposed in connection with the
transfer by the Registered Holder thereof.
The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.
 

34

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

ELECTION TO PURCHASE
(To Be Executed Upon Exercise of Warrants)
The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive __________ shares of Common Stock and
herewith tenders payment for such shares to the order of Molycorp, Inc. (the
“Company”) in the amount of $___________ in accordance with the terms hereof.
The undersigned requests that a certificate for such shares be registered in the
name of:
 
 

--------------------------------------------------------------------------------

 
 
 
 
whose address is
 
 

 
 
 
 
and that such shares be delivered to:
 
 

 
 
 
 
whose address is
 
 

If said number of shares is less than all of the shares of Common Stock
purchasable hereunder, the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of
                                                
 
 
 
 
whose address is
 
 

 
 
 
 
and that such Warrant Certificate be delivered to:
 
 

 
 
 
 
whose address is
 
 

In the event that the Warrant is to be exercised on a “cashless basis” pursuant
to the Warrant Agreement, (i) the number of shares that this Warrant is
exercisable for shall be determined in accordance with the Warrant Agreement and
(ii) the holder hereof shall complete the following: The undersigned hereby
irrevocably elects to exercise the right, represented by this Warrant
Certificate, through the cashless exercise provisions of the Warrant Agreement,
to receive shares of Common Stock. If said number of shares is less than all of
the shares of Common Stock purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of
                                    .
 

35

--------------------------------------------------------------------------------



 
 
 
whose address is
 
 

 
 
 
 
and that such Warrant Certificate be delivered to:
 
 

 
 
 
 
whose address is
 
 

 


In the event that the Warrant is to be exercised by paying the Warrant Price in
cash pursuant to the Warrant Agreement, the undersigned confirms that (by
checking each below):
__It is an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), and hereby confirms to the Warrant Agent each of the following
representations and agreements are true as of the date hereof (by checking each
that applies to the undersigned):
__It either alone or together with its representatives has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Warrant, and has so evaluated the merits and risks of such investment;


__It will not offer or sell the Warrant by any form of general solicitation or
general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act;


__It understands that the Warrant is characterized as “restricted security”
under the U.S. federal securities laws inasmuch as it is being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances; and


__It is understood that certificates evidencing the Warrant will bear any legend
as required by the Blue Sky laws of any state and a restrictive legend in
substantially the form set forth in the Warrant Agreement (as defined in the
Warrant Certificate).


Unless the foregoing items are checked, the Warrant Agent may refuse to permit
the exercise of any Warrants evidenced by this certificate other than on a
“cashless basis”; provided, however, that if the foregoing items are checked,
the Company or the Warrant Agent may require, prior to permitting any such
exercise of this Warrant on other than a “cashless basis”, in their reasonable
discretion, such written legal opinions, certifications and other information as
the Warrant Agent or the Company has reasonably requested to confirm that such
exercise is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act.



36

--------------------------------------------------------------------------------



 
 
 
 
 
Dated:              , 20    .
 
 
 
Signature(s)




 
 
 
 
 
 
 
 
 
 
 
 
(Address)






 
 
 




 
 
Signature(s) Guaranteed
 

IN THE EVENT THE NUMBER OF SHARES FOR WHICH THIS WARRANT IS BEING EXERCISED IS
LESS THAN ALL OF THE SHARES OF COMMON STOCK PURCHASABLE HEREUNDER, AND THE
UNDERSIGNED HAS REQUESTED THAT A NEW WARRANT CERTIFICATE REPRESENTING THE
REMAINING BALANCE OF SUCH SHARES BE REGISTERED IN THE NAME OF PERSON OTHER THAN
THE RECORD HOLDER OF THIS WARRANT, THE SIGNATURE(S) ABOVE MUST BE GUARANTEED BY
AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN
ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE
GUARANTEE MEDALLION PROGRAM, PURSUANT TO S.E.C. RULE 17AD-15).



37

--------------------------------------------------------------------------------



ASSIGNMENT FORM
FOR VALUE RECEIVED, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto ________________________, whose address
is _________________________________________, all of the rights of the
undersigned under the within Warrant, with respect to __________ shares of
Common Stock of MOLYCORP, INC. and, if such shares of Common Stock shall not
include all the shares of Common Stock issuable as provided in the within
Warrant, that a new Warrant of like tenor for the shares not being transferred
hereunder be issued in the name of _______________________ ______________ and
delivered to [choose one by circling the applicable letter] (a) the undersigned
or (b) _____________________, whose address is
_____________________________________, and does hereby irrevocably constitute
and appoint [TRANSFER AGENT] as Attorney to register such transfer on the books
of MOLYCORP, INC. maintained for the purpose, with full power of substitution in
the premises.
Dated:               
 
[ ]


By:                
(Signature of Registered Holder)
 
 
 
 
 
 
Dated:               
Signed:
                   
(Sign exactly as name appears on the other side of this Warrant)
 
 
 



In connection with any transfer of this Warrant, the undersigned confirms that
it has not utilized any general solicitation or general advertising in
connection with the transfer and is making the transfer pursuant to one of the
following:
[Check One]
(1) ___
to the Company; or
(2) ___
to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act of 1933, as amended (the “Securities Act”))
that has furnished to the Warrant Agent a signed letter containing certain
representations and agreements (the form of which letter can be obtained from
the Warrant Agent); or
(3) ___
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act or pursuant to another exemption available under the Securities
Act; or
(4) ___
Pursuant to an effective registration statement under the Securities Act.



and unless the box below is checked, the undersigned confirms that such Warrant
is not being transferred to an “affiliate” of the Company as defined in Rule 144
under the Securities Act (an “Affiliate”):
¨    The transferee is an Affiliate of the Company.
Unless one of the foregoing items (1) through (4) is checked, the Warrant Agent
may refuse to register any Warrants evidenced by this certificate in the name of
any person other than the registered Holder thereof; provided, however, that if
item (2) or (3) is checked, the Company or the Warrant Agent may require, prior
to registering any such transfer of this Warrant, in their reasonable
discretion, such written legal opinions, certifications (including an investment
letter in the case of box (2) or (3)) and other information as the Warrant Agent
or the Company has

38

--------------------------------------------------------------------------------



reasonably requested to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.
 
 
 
Dated:               
Signed:
                   
(Sign exactly as name appears on the other side of this Warrant)
 






 
 
Signature(s) Guaranteed
 

THE SIGNATURE(S) ABOVE MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17AD-15).



--------------------------------------------------------------------------------








39

--------------------------------------------------------------------------------



EXHIBIT B


Notice and Questionnaire


The undersigned beneficial holder of warrants (“Warrants”) to purchase common
stock, par value $0.001 (the “Common Stock”), of Molycorp, Inc. (the “Company”)
understands that the Company intends to file or has filed with the Securities
and Exchange Commission a registration statement (the “Registration Statement”)
for the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Common Stock issuable under the Warrants
(“Registrable Securities”), in accordance with the terms of the warrant
agreement (the “Warrant Agreement”), among the Company and Computershare Trust
Company, N.A. and Computershare Inc., collectively, as Warrant Agent. A copy of
the Warrant Agreement is available from the Company upon request at the address
set forth below. All capitalized terms not otherwise defined herein shall have
the meaning ascribed thereto in the Warrant Agreement.
In order to sell, or otherwise dispose of, any Registrable Securities pursuant
to the Registration Statement, a holder of Warrants or Registrable Securities
generally will be required to be named as a selling securityholder in the
related prospectus, and deliver a prospectus to purchasers of Registrable
Securities. Holders of Warrants or Registrable Securities that do not complete
this Notice and Questionnaire and deliver it to the Company as provided below
will not be named as selling securityholders in the prospectus and, therefore,
will not be permitted to sell any Registrable Securities pursuant to the
Registration Statement.
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire.
QUESTIONNAIRE
Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to indicate your name and the number of the item being responded to on each such
additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire. Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.
If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact Kevin Johnson of the Company
at telephone number: (303) 843-8047 or Michael J. Solecki of Jones Day at (216)
586-7103.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

40

--------------------------------------------------------------------------------



1.Identity and Background as the holder of Warrants or Registrable Securities.
(a)Full legal name of holder of Warrants or Registrable Securities:


(b)Business address of holder of Warrants or Registrable Securities (including
street address) (or residence if no business address), telephone number and
facsimile number:
Address:
Telephone No.:
Fax No.:
(c)Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act?
¨    Yes
¨    No
(d)If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?
¨    Yes
¨    No
For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
2.Relationship with the Company.
(a)    Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with the Company (or its predecessors or affiliates) within the
past three years?
¨    Yes
¨    No
(b)    If your response to Item 2(a) above is yes, please state the nature and
duration of your relationship with the Company:
3.Interest in the Registrable Securities.
(a)    State whether you are a record holder of Warrants or Registrable
Securities and the amount of each beneficially owned by you:

41

--------------------------------------------------------------------------------



(b)    Other than as set forth in your response to Item 3(a) above, do you
beneficially own any other securities of the Company?
¨    Yes
¨    No
(c)    If your answer to Item 3(b) above is yes, state the type, the aggregate
amount and CUSIP No. of such other securities of the Company beneficially owned
by you:
Type:
Aggregate amount:
CUSIP No.:
(d)    Did you acquire the securities listed in Item 3(a) above in the ordinary
course of business?
¨    Yes
¨    No
(e)    At the time of your purchase of the securities listed in Item 3(a) above,
did you have any agreements or understandings, direct or indirect, with any
person to distribute the securities?
¨    Yes
¨    No
(f)    If your response to Item 3(e) above is yes, please describe such
agreements or understandings:
4.Nature of your Beneficial Ownership.
(a)    Check if the beneficial owner set forth in your response to Item 1(a) is
any of the below:
(i)A reporting company under the Exchange Act. ¨
(ii)A majority-owned subsidiary of a reporting company under the Exchange Act. ¨
(iii)A registered investment fund under the 1940 Act. ¨
(b)    If the beneficial owner of the Registrable Securities set forth in your
response to Item 1(a) above is a limited partnership, state the names of the
general partner(s) of such limited partnership:
(i)    With respect to each general partner listed in Item 4(b) above who is not
a natural person and is not publicly-held, name each shareholder (or holder of
partnership

42

--------------------------------------------------------------------------------



interests, if applicable) of such general partner. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.
(c)    Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly-held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.
(i)    (A) Full legal name of Controlling Entity(ies) or natural person(s) who
has/have sole or shared voting or dispositive power over the Registrable
Securities:
(B) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
Address:
Telephone No.:
Fax No.:
(C)    Name of shareholders:
(ii)    (A)    Full legal name of Controlling Entity(ies):
(B)    Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
Address:
Telephone No.:
Fax No.:
(iii)    Name of shareholders:
5.Plan of Distribution.
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): All or any portion of such Registrable Securities may be sold from
time to time directly by the undersigned Selling Securityholder or,
alternatively, through one or more underwriters, broker-dealers or agents.  Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices.  Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options, whether such options are listed on an options exchange or otherwise,
(v) ordinary brokerage transactions and transactions in which the broker-dealer

43

--------------------------------------------------------------------------------



solicits purchasers, (vi) block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction, (vii) purchases by a broker-dealer
as principal and resale by the broker-dealer for its account, (viii) an exchange
distribution in accordance with the rules of the applicable exchange, (ix)
privately negotiated transactions, (x) short sales, (xi) sales pursuant to Rule
144, (xii) broker-dealers may agree with the selling securityholder to sell a
specified number of shares at a stipulated price per share, (xiii) a combination
of any such methods of sale, and (xiv) any other method permitted pursuant to
applicable law.  In connection with sales of the Registrable Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume.  The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Registrable
Securities.
State any exceptions here:




The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.
In accordance with the undersigned’s obligation under the Warrant Agreement to
provide such information as may be required by law for inclusion in the Shelf
Registration Statement, the undersigned agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains effective and the undersigned still holds Registrable Securities.
The undersigned acknowledges the Company may require the undersigned to furnish
to the Company, in addition to the information provided herein, such information
regarding the undersigned and the intended distribution of the shares of Common
Stock issuable upon exercise of the Warrant and such other information as the
Company may from time to time reasonably request in writing in connection with
the registration pursuant to the Registration Statement.
All notices to the beneficial owner hereunder and pursuant to the Warrant
Agreement shall be made in writing to the undersigned at the address set forth
in Item 1(b) of this Notice and Questionnaire.
By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, and consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus.
Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner. This Notice and Questionnaire shall be governed in
all respects by the laws of the State of New York, without giving effect to
rules governing the conflict of laws.

44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
RECORD OWNER OF WARRANTS OR REGISTRABLE SECURITIES: 

                      
(Please Print)
Signature:                
Date:                



PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO MOLYCORP,
INC. AS FOLLOWS:
Molycorp, Inc.
5619 Denver Tech Center Parkway, Suite 1000
Greenwood Village, CO 80111
Telecopy:
Attention:


This Notice and Questionnaire must be returned within five (5) days after
receipt of the Company’s notice with respect to the filing of a Registration
Statement pursuant to Section 2.5 of the Warrant Agreement in order to include
Warrants in such Registration Statement.









45